Citation Nr: 0707758	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction of the veteran's 10 percent rating for 
service-connected hearing loss was proper.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that reduced the veteran's disability 
rating for his service-connected hearing loss from 10 percent 
to a noncompensable rating.  

The veteran was scheduled for a Travel Board hearing in 
August 2006 and was notified of the hearing date in July 
2006.  The veteran failed to report for his scheduled 
hearing.  The letter of notification of the hearing date was 
returned to the RO with a "Return to Sender" stamp.  

The Board notes other correspondence addressed to the 
veteran, for a prior address, was also returned to the RO.  
There is no indication in the claims folder that the RO had 
any other address on file for the veteran in order to provide 
him with notice of his hearing.  

As the veteran failed to report for his scheduled hearing, 
has not provided good cause for his failure to report, and 
has not requested that the hearing be rescheduled, his 
request for a hearing is considered to be withdrawn.  See 
38 C.F.R. § 20.704(d) (2006).  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss has been in 
effect since March 1974.

2.  A 10 percent rating for hearing loss was in effect from 
December 18, 1987, until June 1, 2003.

3.  The evidence of record does not show that the veteran's 
hearing loss disability has improved to warrant the reduction 
of his 10 percent disability rating.

4.  The most recent audiogram acceptable for rating purposes 
reflects Level I hearing in each ear.


CONCLUSIONS OF LAW

1.  Restoration of the 10 percent rating assigned for the 
veteran's service-connected hearing loss is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
4.85 (2006).

2.  The criteria for a rating greater than 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(2002); 38 C.F.R. §§ 4.85, 4.86 and 4.87, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Board's decision represents a 
complete grant of the benefits sought on appeal.  
Accordingly, there is no requirement to discuss the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), or the implementing regulations.  

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating criteria establish eleven auditory acuity levels 
designated from I to XI.  Tables VI, VIa, and VII as set 
forth in the regulations are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85 Diagnostic Code 6100 
(2006).  When the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).

The veteran was granted service connection for his hearing 
loss in 1976, effective from March 1974.  He was awarded a 
noncompensable disability rating.  His disability rating was 
increased to 10 percent in April 1988.  The effective date 
for the increase was December 18, 1987.  The criteria used to 
evaluate his disability at that time were essentially the 
same as that used at the present time.  

The April 1988 disability rating was predicated on the 
findings of a March 1988 audiogram that revealed pure tone 
thresholds in decibels as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
30
40
65
LEFT
10
30
60
60

The veteran had an average decibel loss of 36 for the right 
ear and 40 for the left ear.  His speech recognition scores 
were 80 percent for the right ear and 70 percent for the left 
ear.  Thus the veteran had what was considered as Level III 
hearing in the right ear and Level IV hearing in the left 
ear.  

The veteran submitted evidence of a private audiogram from 
September 1990.  He had average decibel losses of 31 in the 
right ear and 48 in the left ear.  His speech recognition 
score was 92 percent for the right ear and 88 percent for the 
left ear.  

The veteran was afforded a VA audiology examination in March 
1991.  The results of his hearing evaluation were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
15
30
45
75
LEFT
20
25
55
65

The veteran had an average decibel loss of 41 for each ear.  
His speech recognition scores were 84 percent for the right 
ear and 80 percent for the left ear.  

The RO proposed to reduce the veteran's disability rating at 
that time as a result of the March 1991 evaluation results.  
The veteran disputed the proposed reduction.  He also 
submitted a statement from a private audiologist in 1992 who 
said that the veteran's hearing had not improved.

The veteran was afforded a VA audiology examination in July 
1992.  The results of that audiogram were:  




HERTZ



1000
2000
3000
4000
RIGHT
25
45
50
80
LEFT
15
35
65
75

The veteran had an average decibel loss of 50 for the right 
ear and 48 for the left ear.  His speech recognition scores 
were 80 percent for the right ear and 72 percent for the left 
ear.  

The veteran's disability rating remained at the 10 percent 
level by way of a rating decision dated in August 2002.

The veteran submitted a claim for an increased rating for his 
service-connected hearing loss in June 2001.  He was afforded 
a VA audiology examination in February 2002.  The results of 
the audiogram were:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
65
80
LEFT
20
35
65
70

The veteran had an average decibel loss of 53 for the right 
ear and 48 for the left ear.  His speech recognition scores 
were 92 percent for the right ear and 92 percent for the left 
ear.  The speech recognition scores represented a 
considerable improvement over his last VA audiology 
evaluation in 1992.  The results of the veteran's evaluation 
were that he had Level I hearing in each ear.  Accordingly, a 
noncompensable disability rating was warranted.   See 
38 C.F.R. § 4.85, Tables VI, VII.

The veteran was provided notice of the proposed reduction in 
January 2003.  He was advised of his procedural rights.  He 
submitted a statement objecting to the proposed reduction in 
March 2003.  The RO issued the rating decision that reduced 
the veteran's rating, effective from June 1, 2003, in March 
2003.  Notice of the rating action was provided that month  

The veteran perfected his appeal of the reduction in June 
2004.  At that time he submitted the results of a private 
audiogram that revealed an average decibel loss of 50 in the 
right ear and 48 in the left ear.  His speech recognition 
score was 88 percent in the right ear and 92 percent in the 
left ear.  There was no narrative report to accompany the 
audiogram.

The veteran also submitted evidence of a VA outpatient 
audiology consult dated in July 2004.  The results of the 
audiogram were:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
80
100
LEFT
400
70
85
110

The average decibel loss was 64 in the right ear and 76 in 
the left ear.  No speech recognition scores were reported.  
(The Board notes that the RO listed scores of 92 percent for 
each ear in a supplemental statement of the case (SSOC) 
issued in June 2005.  However, no scores are contained in the 
copy of the consult contained in the claims folder.)

The regulations used to evaluated hearing impairment provide 
for evaluations relying solely on the puretone threshold 
average under certain circumstances, to include where there 
are inconsistent speech discrimination scores.  See 38 C.F.R. 
§ 4.85(c).  The examiner is required to certify that use of 
the speech discrimination test is not appropriate.  The 
examiner did not so certify in this case.  However, the 
evaluation was not done for the purposes of rating the 
veteran's disability but to determine the status of his 
hearing loss.  

If the puretone threshold averages were to be used with the 
July 2004 results the veteran would have Level V hearing in 
the right ear and Level VI in the left ear.  See 38 C.F.R. 
§ 4.85, Table VIa.  This would result in a 20 percent rating 
under 38 C.F.R. § 4.85, Table VII.

Regulations pertaining to reductions in disability ratings 
provide that, where the reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, rating action 
will be taken.  The reduction will be made effective the last 
day of the month in which a 60-day period from the date of 
notice to the payee expires.  The veteran will be notified 
and given 60 days to present additional evidence. 38 C.F.R. § 
3.105(e) (2006). 

For ratings which have been in effect for five years or more, 
38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by a change of medical findings or diagnosis 
so as to produce the greatest degree of stability of 
disability evaluations, consistent with the laws and 
regulations governing disability compensation.  The five-year 
period is calculated from the effective date of the rating 
until the effective date of the actual reduction.  Brown v. 
Brown, 5 Vet. App. 413, 419 (1993).  Examinations less full 
and complete than those on which payments were authorized or 
continued will not be used as a basis of reduction of an 
evaluation.  Moreover, although material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life. 38 C.F.R. § 3.344(a) (c) .  See 
Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  If doubt 
remains, after according due consideration to all the 
evidence developed by the several items discussed in § 
3.344(a), the rating agency will continue the rating in 
effect. 38 C.F.R. § 3.344(b).

Here the veteran's 10 percent rating for his hearing loss has 
clearly been in effect for more than 10 years.  The RO 
reduced the veteran's disability rating on the basis of one 
audiogram that showed no improvement in the average decibel 
loss but did show a marked improvement in the speech 
recognition score.

The February 2002 VA examiner did not address the basis for 
the sudden increase in speech recognition as compared to the 
prior VA examination from 1992.  Further, there was never any 
discussion in the disparity between the speech recognition 
scores reported by VA in 1988, 1991, and 1992 and those from 
the 1990 private audiogram.  There was no finding, by the 
medical professional, that the veteran's overall hearing loss 
disability had improved.  

The 2004 audiograms from the private provider and from VA 
show a wide disparity in the average decibel loss.  In fact, 
the VA audiology consult demonstrates a rather marked 
increase in hearing loss when compared to all of the 
audiograms of record.  In short, the evidence is not 
consistent to demonstrate an actual improvement.  The veteran 
has a sudden and marked increase in his speech recognition 
scores by VA examination and, approximately two years later 
has a sudden and marked increase in his hearing loss as 
measured by decibels.  

The Board finds that the use of the results of one VA 
audiology examination, without comment as to how those 
results represent any improvement in a veteran's hearing loss 
disability, is not sufficient evidence to justify the 
reduction of a hearing loss disability rating in effect for 
over 10 years.  Accordingly, the veteran's reduction in his 
disability rating was not proper.  The 10 percent rating is 
restored.

Finally, the evidence does not support awarding any rating 
greater than 10 percent for the bilateral hearing loss.  As 
noted, the July 2004 VA audiogram is inadequate for rating 
purposes and inconsistent with the overall disability 
picture.  The February 2002 audiometric results, which is the 
most recent evaluation that is sufficient for evaluation 
purposes, does not reflect the criteria for a compensable 
evaluation.  Accordingly, a rating higher than 10 percent is 
not warranted.  


ORDER

The reduction of the evaluation for the veteran's bilateral 
hearing loss disability from 10 percent to a noncompensable 
rating, effective as of June 1, 2003, was improper; the 10 
percent rating is restored.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


